DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the amendment to the claims, the rejection of claim 15 under 35 U.S.C.112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-21 are currently pending.  Claims 1-14 are withdrawn from consideration.  Claims 15-21 are rejected.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites on line 5, “and a thickness an outer portion.”  It appears that this should recite, “and a thickness of an outer portion.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15, 16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (JP 2000-050848) in view of Green (US 5315083), Levendusky (US 4689458) and Foster (“The Wrong Way (and the Right Way) to Microwave Leftovers”). A machine translation has been relied on for the Otsuka (JP 2000-050848) reference.
Regarding claim 15, it is initially noted that the claim does not require the applying of electromagnetic wave energy to the food material to be performed on the distorted package.  That is, the limitation of, “applying electromagnetic wave energy to the food material after distorting the shape of the flexible food package,” is not seen to limit application of the wave energy to the package while it is distorted but rather allows for the distorted package to become undistorted and then applying electromagnetic wave energy thereto.  
Nonetheless, for the purpose of expediting prosecution, the claim has been construed to mean, “applying electromagnetic wave energy to the food material of the distorted food package.”
It is noted that Otsuka teaches a method of making a food product, comprising sealing a flexible food package with a food material therein (see figure 8, item 9e; paragraph 35-37; paragraph 9 “pouch”).  Otsuka further teaches distorting the shape of the flexible food package (see figures 8a-c and paragraph 35-37); and thus teaches where the flexible pouch takes the shape of the sandwiching members 41e, 42e.  
Claim 15 differs from Otsuka in specifically reciting, “distorting the shape of the flexible food package such that a thickness of a central portion of the flexible food package decreases and a thickness an outer portion of the flexible food package increases, the outer portion surrounding the central portion of the flexible food package.”
In this regard, it is noted that Green teaches providing a “toroidal” like shape to a food product that is treated with microwaves, for the purpose of providing uniform thickness conducive to uniform microwave penetration and heating (see figure 3; column 4, lines 39-47; column 5, lines 3-5).  Green further teaches that the toroid like shape can provide enhanced uniform heating because the volume of food is reduced in the center of the vessel (see column 5, line 6-29).  Levendusky further evidences that providing a toroid like shape to the food product (see figure 3) has been advantageous when exposing foods to microwaves, for the purpose of reducing the central thickness of the foodstuff to help minimize the temperature differentials during microwave heat treatment, which have been known to cause cold spots (see column 4, line 63 to column 5, line 5).  Foster has only been relied on as further evidence of providing a toroid like 
To thus modify Otsuka who already teaches distorting the shape of the sealed, packaged food while microwave heating the food product, and to provide a distorted shape to the package where a surrounding outer portion thickness would increase and a central portion thickness would decrease compared to the original package shape would have been obvious to one having ordinary skill in the art, for the purpose of reducing the center thickness of the package so as to minimize temperature differentials that could cause cold spots, while providing uniform heating of the food product.
Regarding claim 16, it is noted that Otsuka teaches that the distorting of the flexible food package is via placement in a carrier (i.e. figure 8a-c, item 41e, 42e).  While Otsuka does not teach the specific shape of the carrier, Green, Levendusky and Foster evidence and provide a reason to modify the shape of Otsuka’s carrier plates to distort the shape of Otsuka’s package into a toroidal like shape.
Regarding claim 20, it is noted that as Otsuka teaches a flexible food package, that it would have been obvious for the package to be able to return to its original shape after the desired heat treatment.  To thus return Otsuka’s package to its original shape would have been obvious, because Otsuka is only teaching distorting the package shape for the heat treatment step.
Regarding claim 21, Otsuka teaches what can be construed as a commercial sterilization process because Otsuka teaches at figure 1a and figure 2 that there can be multiple packages sterilized at the same time within a pressure chamber 1.

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 16 above, which relies on Otsuka (JP 2000-050848) as the primary reference, and in further view of Nakagawa (US 4808782). 
Regarding claim 17, the combination applied to claim 16 teaches that it would have been obvious for the carrier to comprise a housing defining a peak that pushes into the flexible food package, because as taught by Green and Levendusky, providing a central peak to the container to provide a toroid shape to the food has been advantageous for providing uniform microwave heat treatment.  The carrier as shown in figure 8a-c of Otsuka can be construed as a carrier comprising a housing. 
Further regarding the housing comprising a microwave and radiofrequency transparent material, it is noted that as Otsuka teaches that the heat treatment of the compressed package is via microwave treatment, it would have been obvious to one having ordinary skill in the art to use microwave transparent material so as to allow the food product to be exposed to the microwave energy.
If it could have been construed that Otsuka not specific regarding the carrier housing comprising a microwave and radiofrequency transparent material, then it is noted that Nakagawa processing sealed food packages (see column 2, line 46 - “pouch”; at least, column 4, lines 12-20; column 11, lines 41-42) using microwave or radiofrequency energy to achieve sterilization or pasteurization (see at least, the 
To thus modify Otsuka, who also teaches similar microwave treatment for sterilization, and to use microwave and radiofrequency transparent material would have been obvious to one having ordinary skill in the art, for the purpose of allowing the electromagnetic wave energy to act on the packaged food to sterilize or pasteurize the food.
If it could have been construed that Otsuka’s plates 41e, 42e, were not a carrier comprising a housing, then Nakagawa further evidences similar carrier plates that can indeed be construed as a housing such that modification of Otsuka to use a carrier comprising a housing, as taught by Nakagawa would have been an obvious matter of engineering and/or design.  Nakagawa’s carrier would also have prevented the carrier plates from separating due to the retaining members 112.
Regarding claim 18, the combination applied to claim 16 further suggests an upper and lower housing to the carrier which each have a central peak so as to produce a toroidal like shape to the packaged food.  It is noted that Otsuka’s upper housing is seen to be configured to “fit over the lower housing.
Nonetheless, in view of Nakagawa (see figure 6-7) the combination teaches similar types of carriers which define a housing and where the upper housing is “configured to fit over” the lower housing while still allowing for microwave heat treatment. Modification of Otsuka so as to provide the upper plate to “fit over” the lower plate as taught by Nakagawa would have been an obvious matter of engineering and/or design for the purpose of keeping the package from bursting during microwave treatment.
Regarding claim 19, the combination as applied to claim 18 above teaches the upper and lower housings both defining a half of a toroidal channel and where the upper housing fits over the lower housing portion.

Response to Arguments
On pages 8-9 of the response, Applicant urges that the Green reference, rather than distorting the shape of a food package, is teaching a vessel for microwaving unpackaged foods and is not seen to be usable for microwave sterilization or pasteurization, which would require the food to be in a sealed package.  Applicant thus urges that Green does not teach or suggest that the shape of the food package would be distorted so that a central portion thickness decreases and a surrounding outer portion thickness increases.
These urgings are not seen to be sufficient to overcome the rejection.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, it is noted that the prior art has recognized that a reduced thickness in a central portion of a food product and an increased thickness in a surrounding outer portion of a food product has been advantageous when using electromagnetic wave energy treatment for minimizing temperature differentials while providing uniform heating.  That is, both Green and Levendusky teach that a toroid shape to the food product which reduces the central thickness can minimize temperature differentials that can cause cold spots.  Green is also seen to suggest deforming the food.  As Otsuka already deforms the package and already teaches microwave sterilization, it would have been obvious to one having ordinary skill in the art to modify Otsuka’s sandwiching members so as to reduce the central portion thickness, which would thusly have increased the surrounding portion thickness, for the above art recognized function.  That is, the teachings of Green and Levendusky would have been equally applicable to microwave treatment that is used to sterilize a packaged food product.

On pages 10-11 of the response, Applicant urges that Otsuka’s sandwiching members are specifically designed to distort the food container in a manner that bends the easily openable sealing portion toward the center of the container to prevent the openable portion from rupturing under pressure.  Applicant thus urges that if Otsuka was modified to distort the shape of the container so that the central portion has a decreased thickness and the outer portion has an increased thickness, then Otsuka’s easily openable portion would not have been bent toward a center of the container body 
These urgings are not seen to be sufficient to overcome the rejections.  Applicant’s urgings are not seen to be supported by sufficient evidence.  Furthermore, as the art teaches using upper and lower plates that can distort a food product so that the central portion has a decreased thickness compared to an outer surrounding portion, it would have been obvious to one having ordinary skill in the art that the openable seal 93e would still have been able to be supported by the distorting plate, especially as Otsuka teaches a flexible pouch.  Therefore, it would have been reasonable to conclude that modification of Otsuka to provide sandwiching plates that reduced the central thickness of the package and increased the outer surrounding thickness can still allow for support of the openable portion 93e so that it would not rupture during sterilization.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
The remainder of Applicant’s arguments on pages 11-12 of the response reiterate those remarks presented above and are thus not seen to be sufficient to overcome the rejections, for the reasons presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792